Exhibit 10.1
FORM OF
2009 INCENTIVE COMPENSATION PLAN
     For each calendar year during the term of the Agreement, the Compensation
Committee (“Committee”) of the Board of Directors of Fidelity will establish in
its sole discretion (after discussion with Management) the percentage of base
salary available for incentive compensation consideration and the executive
incentive compensation evaluation criteria, which will include corporate and
individual performance measurements, goals and objectives, both financial and
non-financial, for such calendar year prior to or at the commencement of the
calendar year. _______ will be paid incentive compensation (“Incentive
Compensation”), if any, in cash as determined by the Committee following its
evaluation of Corporate and individual performance relative to the executive
compensation criteria established at the beginning of the calendar year and such
other measures or modifications as the Committee at its sole discretion, may
consider.
     The Committee has determined that in 2009 _______will be eligible for 20%
of base compensation as Incentive Compensation, or such amount as may be
determined by the Compensation Committee. The Committee will evaluate Fidelity’s
and _______’s 2009 performance relative to the following financial and
non-financial measurements, goals and objectives, and such other measures and
modifications as the Committee, in its sole discretion, may consider in the
determination of Incentive Compensation to be paid for 2009.

  1.   Financial Performance Measurements based on the approved 2009 Budget
(These measurements may be modified for evaluation purposes at any time during
2009 based on changes in the strategic plan, the business plan, competitive or
economic factors, changes in regulatory or accounting rules, laws or regulations
or such other factors as the Compensation Committee, in its sole discretion, may
determine.):

  •   Net income     •   Earnings per share (EPS)     •   Return on equity (ROE)
    •   Return on assets (ROA)     •   Total stockholder return     •   Loan
growth     •   Asset quality     •   Deposit growth     •   Net interest margin
    •   Noninterest income     •   Noninterest expense management and control  
  •   Business unit net income

  2.   Non-financial Corporate and Individual Goals including but not limited
to:

  •   Compliance with laws and regulations including Compliance and Safety and
Soundness ratings of 2 or better     •   Hiring proven lenders and managers, as
identified, to grow loans and deposits or develop, expand or improve operations
and products and services and their delivery     •   Opening new branches and
loan production offices to profitably expand market presence     •   Market
share growth

 



--------------------------------------------------------------------------------



 



  •   Development/expansion of profitable products/services and delivery systems
    •   Furtherance of or achievement of strategic goals and objectives     •  
Individual performance based on competitive, legal, regulatory, and economic
conditions     •   Such other factors as the Compensation Committee in its sole
discretion may consider in determining the amount, if any, of Incentive
Compensation to be awarded.

     The right of _______to receive Incentive Compensation, if any, hereunder
related to a calendar year shall vest on the last day of such calendar year. In
the event _______is entitled pursuant to the Agreement and the determination of
the Committee at its sole discretion to Incentive Compensation for a period of
less than a full year, the Incentive Compensation, if any, for such year shall
vest on the last day of his employment.
     Within 60 days after the end of 2009, management shall calculate and
evaluate Fidelity’s and _______’s performance relative to the 2009 Criteria and
provide such calculations and evaluations to the Committee for its review.
     The Committee shall, within 90 days after the end of 2009, make its own
independent assessment of the extent to which the 2009 Criteria and such other
measures and modifications as the Committee, in its sole discretion, may
consider have been achieved; and, based on its assessment, shall award Incentive
Compensation in such amounts, if any, as it deems to have been earned by
_______.
     The Committee may revise or modify the 2009 Criteria for the year to the
extent the Committee, in the exercise of its sole and absolute discretion,
believes necessary or deems equitable in light of any unexpected or unusual or
non-recurring circumstances or events, including but not limited to, changes in
accounting rules, accounting practices or procedures, tax and other laws and
regulations, or in the event of mergers, acquisitions, divestitures,
unanticipated increases in regulatory fees or costs, any extraordinary or
unanticipated competitive or economic circumstances, or any other factors as the
Committee may determine.
     In addition, in determining whether or to the extent that any one or more
of the 2009 Criteria have been met, the Committee may adjust the Corporation’s
financial results to exclude the effects of any or all extraordinary items (as
determined under generally accepted accounting principles) and any other unusual
or non-recurring items that distort year-to-year comparisons of results or
otherwise distort results for the year (either on an entity, business unit, or
consolidated basis) and consider the impact on results of other events,
including but not limited to, charges or costs associated with restructurings of
the Corporation, discontinued operations, acquisitions or dispositions of
business entities or assets, reorganizations, mergers or divestures, the effects
of competition or economic conditions, and of changes in tax, regulatory or
accounting rules, laws or regulations.

2



--------------------------------------------------------------------------------



 



     Payment is to be made in cash during the three-and-one-half month period in
the calendar year following the calendar year for which the Incentive
Compensation is earned ending on April 15. The Committee, in its sole
discretion, during such period may make a non-refundable prepayment of a portion
of the Incentive Compensation to _______if it believes that the partial payment
will not exceed the amount of the Incentive Compensation for the prior calendar
year.

           

FIDELITY SOUTHERN CORPORATION

      By:           Name:           Title:   Chairman          FIDELITY BANK

      By:           Name:           Title:   Chairman              By:          
Name:           Date:       

3